DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.  	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: In claim 1, prior art by Tao et al. (US 2016/0360171 A1) teaches An electronic device comprising: a memory; and a processor electrically connected with the memory, wherein the memory stores instructions that, when executed, cause the processor to control the electronic device (“As shown in FIG. 13, the video processing device 1300 includes a bus system 1305, which supports communication between at least one processor 1310, at least one storage device 1315, at least one communication interface 1320, at least one input/output (I/O) unit 1325, and a display 1340.  The processor 1310 executes instructions that may be loaded into a memory 1330. The processor 1310 may include any suitable number(s) and type(s) of processors or other devices in any suitable arrangement. Example types of processor 1310 include microprocessors, microcontrollers, digital signal processors, field programmable gate arrays, application specific integrated circuits, and discreet circuitry. For example, the processor 1310 may implement tone mapping operations performed by any of the systems 300-800 being implemented in hardware or by executing stored instructions that causes the processor 1310 to perform the disclosed methods.” [0108-obtain information about a maximum brightness value of image content based on metadata of the image content; (“Systems and methods according to embodiments of this disclosure include one or more applications of tone mapping of images, graphics, and/or video (collectively referred to simply as "video" herein) to facilitate remastering content and/or to facilitate high dynamic range (HDR) display.” [0037] “The metadata extraction module 130 generates and outputs metadata 155 linked to the mastered video file 120. The metadata 155 can be a save as metadata file (SMF) that is saved as a separate file in correspondence with the mastered video files. The metadata extraction module 130 can extract various values from the mastered video file 120, including but not limited to: (i) a maximum luminance level of the mastering monitor 150, namely, M; (ii) a maximum contents luminance level, namely, MaxCLL; and (iii) a maximum frame average luminance level, namely, MaxFALL.” [0041]) Tao further teaches perform tone mapping on at least one frame corresponding to an image of the image content, (“the tone mapping block 600 includes a frame highlight area detector 615 that receives mastered video 120 f.sub.M as input, generates a measure R.sub.K 645 of a particular tonal zone of a frame, and outputs the measure R.sub.K 645 to the mixing ratio block 620.” [0082] “in response to a determination that a maximum luminance level of the video data satisfies a tone mapping criterion, select to generate the tone mapped video and commence the generation of the tone mapped video.” Claim 9) Tao teaches control to output the image based on the at least one frame on which the tone mapping is performed, on a display device. (“the tone mapping block 600 includes a frame highlight area detector 615 that receives mastered video 120 f.sub.M as input, generates a measure 
However, claims 1-20 are allowable because prior art fails to teach or suggest, either alone or in combination, in claim 1: “determine whether the maximum brightness value satisfies a first condition associated with reliability of the maximum brightness value; determine a normalizing factor according to a first operation based on the maximum brightness value being determined to satisfy the first condition or according to a second operation different from the first operation based on the maximum brightness value being determined to not satisfy the first condition;” Claim 12 is similar in scope to claim 1, and thus is allowed under similar rationale.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Zimmerman can be reach on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619